                           Exhibit 1 Cure Amounts for David's Bridal, Inc. Lease
                      for Space in The Centrum Held by ARC CTCHRNC001, LLC


Location         The Centrum                                                                Attorney Fees3 $2,500.00
                                                                                                            Landlord's
                  Landlord's                                                                                Total Cure
              Cure Calculation)                                                              Interest2       Amount
Rent and Charges:
  12/1/2016               $18.20       Real Estate Tax                                                $3.81             $22.01
  11/1/2017             $276.20        Real Estate Tax                                              $32.54             $308.74
                        $294.40                                                                     $36.35             $330.75


Total Due:                                                                 $2,830.75


I Does not include charges for unbilled reconciliations and adjustments accrued under the specified lease.

2 Interest calculated at 10% from the due date through 01-04-19 (Hearing Date).

3 Includes attorneys fees and costs accrued through 12-14-18. Landlord will supplement with final attorneys fee and cost amounts
when available.




    DMWEST #36204910 vi
                        Exhibit 2. Cure Amounts for David's Bridal, Inc. Lease
                   for Space in Stirling Slidell Held by ARC SSSDLLA001, LLC


Location          Stirling Slidell                                                 Attorney Fees3 $2,500.00


                   Landlord's                                                                         Total Cure
           Cure Calculation s                                                        Interest          Amount
Rent and Charges:
      6/1/2018          $583.63      Percentage Rent                                    $34.86               $618.49
      6/1/2018          $640.76      Real Estate Tax                                    $38.27               $679.03
      6/7/2018          $488.35      Percentage Rent                                    $28.36               $516.71
      7/1/2018       ($3,791.67)     Base Rent                                        ($195.30)         ($3,986.97)
      7/1/2018          $247.37      CAM                                                $12.74               $260.11
      7/1/2018           $59.61      Operating Expense                                   $3.07                $62.68
      7/1/2018           $94.22      Insurance                                            $4.85               $99.07
      7/1/2018          $640.76      Real Estate Tax                                    $33.00               $673.76
      8/1/2018          $247.37      CAM                                                $10.64               $258.01
      8/1/2018           $59.61      Operating Expense                                   $2.56                $62.17
      8/1/2018           $94.22      Insurance                                           $4.05                $98.27
      8/1/2018          $535.99      Percentage Rent                                    $23.05               $559.04
      8/1/2018          $793.71      Percentage Rent                                    $34.14               $827.85
      8/1/2018          $640.76      Real Estate Tax                                    $27.56               $668.32
    10/1/2018           $369.56      Percentage Rent                                     $9.72               $379.28
                      $1,704.25                                                         $71.57           $1,775.82

Total Due:                                                         $4,275.82

1 Does not include charges for unbilled reconciliations and adjustments accrued under the specified lease.

2 Interest calculated at 10% from the due date through 01-04-19 (Hearing Date).

3 Includes attorneys fees and costs accrued through 12-14-18. Landlord will supplement with final attorneys fee and
cost amounts when available.
                                                                         EXHIBIT 3


                                                                                                                                                                                              Post-Petition
                                                                                                                                                                               Pre-Petition
                                                  Lease             Tenant             Store               Bill         Name -         Date Range        Total Amt Due                          Charges
      Alternate BU           Legal Entity Name                                                  GL Date                                                                         Charges
                                                 Number             Number            Number              Code          Remark            Billed        As of 12-12-2018                       11/19/18-
                                                                                                                                                                              thru 11/19/18
                                                                                                                                                                                                present

                           New Plan Property
135101 - Florence Square                         1351009 267225 - David's Bridal, Inc 206      10/18/2018 RRET 2017 RRET adjustment 1/1/17-12/31/17                4,308.30       4,308.30                -
                           Holding Company
                                                                                                                                     TOTALS                       4,308.30     4,308.30               -

                                                                                                                                                       Monthly Charges
                                                                                                                                     AMR              Annual Minimum Rent        13,197.25
                                                                                                                                     CAM              CAM Escrow                    811.06
                                                                                                                                     INS              Insurance                     206.36
                                                                                                                                     RETX             Tax Escrow                  1,250.00
                                                                                                                                                Total Monthly                    15,464.67


                                                                                                                  Attorney Fees:                                     2,500

                                                                                                                  TOTAL CURE:                         $           6,808.30
                                                                                   EXHIBIT 4

                                                                                                                                                                                                      Post-Petition
                                                                                                                                                                                       Pre-Petition
                                                        Lease             Tenant             Store              Bill           Name -                              Total Amt Due                        Charges
      Alternate BU               Legal Entity Name                                                   GL Date                              Date Range Billed                             Charges
                                                       Number             Number            Number             Code            Remark                             As of 12-12-2018                     11/19/18-
                                                                                                                                                                                      thru 11/19/18
                                                                                                                                                                                                        present
135801 - Marketplace (OK) ERP Mingo Marketplace, LLC   1358003 267225 - David's Bridal, Inc 94       12/4/2018 RRET Tax Reconciliation   01/1/2018-12/31/2018             16,556.00                      16,556.00
                                                                                                                                         TOTALS                         16,556.00             -       16,556.00

                                                                                                                                                                Monthly Charges
                                                                                                                                         AMR                    Annual Minimum Rent      11,140.00
                                                                                                                                         CAM                    Cam Escrow                  812.63
                                                                                                                                                       Total Monthly                     11,952.63


                                                                                                                       Attorney Fees:                                        2,500

                                                                                                                       TOTAL CURE:                                      19,056.00
                           EXHIBIT 5




Attorney Fees: $2,500.00

TOTAL CURE: $4,014.25
EXHIBIT 6

David's Bridal, Inc.
Federal Plaza, Rockville, MD
Landlord: Federal Realty Investment Trust
Date: December 12, 2018
Chapter 11 File Date: November 19, 2018



Post-petition

    11/28/2018 SEW: 7/25/2018 – 8/23/2018 in the amount of $221.62
    12/12/2018 SEW: 8/23/2018 – 9/18/2018 in the amount of $212.62             434.24

    Attorney's Fees                                                           2,500.00
                                                                     --------------------
                                                                              2,934.24
TOTAL CURE                                                           ============
  EXHIBIT 7
    MANANA-DCIT - Pearl City Gateway Shopping Center




                                                       Attorney's Fees: $2,500.00

                                                       TOTAL CURE: $2,740.83




1098572.01/SF
377461-00002/12-14-18/img/ctr
EXHIBIT 8




            Attorney's Fees: $2,500.00

            TOTAL CURE: $7,495.44
